DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the communication filed on December 19, 2019.
Claims 22-24 are pending in this action. Claims 1-21 have been canceled. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,564,343. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed language of claims 22-24 of the current application merely broadens the claimed subject matter of claims 1 -10 of the patent by omitting some of the claimed features.

Claims 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,881,627. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed language of claims 22-26 of the current application merely broadens the claimed subject matter of claims 1 -10 of the patent by omitting some of the claimed features.

Claims 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -10 of U.S. Patent No. 10,553,231. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed language of claims 22-24 of the current application merely broadens the claimed subject matter of claims 1-10 of the patent by omitting some of the claimed features.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App.1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Claim 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-26 of copending Application No. 16/717,822 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite similar limitations.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: audio encoder and side information encoder in claim 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johansson et al. (US 2009/0177465) in view of Gao (US 6,862,567).
As per claim 22, Johansson discloses, an audio encoding method by an audio encoding device for encoding an audio signal (Fig. 5), comprising: 
an audio encoding step of encoding an audio signal (Fig. 5a elements 125, Paragraphs 0037, 0055, 0064, and 0072); and 

Johansson does not explicitly disclose, but Gao discloses, wherein the side information is calculated based on an LSF coefficient of a look-ahead signal part calculated using an LSF coefficient obtained from a linear prediction coefficient of an encoding target frame (col. 7, line 37-col. 8, line 38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use teaching of Gao’s LSF coefficient of a look-ahead signal part in the invention of Johansson because Gao teaches his invention performs a noise attenuation of the environmental noise in order to improve the estimation of speech parameters (col. 2, lines 2-5).

As per claim 23, wherein the side information is indicative of a pitch lag included in the look-ahead signal (Paragraph 0077).

As per claim 24, Johansson discloses, an audio encoding device for encoding an audio signal (Fig. 5), comprising: 
an audio encoder configured to code the audio signal (Fig. 5a elements 125, Paragraphs 0037, 0055, 0064, and 0072); and 
a side information encoder configured to calculate side information from a look-ahead signal for calculating a predicted value of an audio parameter to synthesize a 
Johansson does not explicitly disclose, but Gao discloses, wherein the side information is calculated based on an LSF coefficient of a lookahead signal part calculated using an LSF coefficient obtained from a linear prediction coefficient of an encoding target frame (col. 7, line 37-col. 8, line 38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use teaching of Gao’s LSF coefficient of a look-ahead signal part in the invention of Johansson because Gao teaches his invention performs a noise attenuation of the environmental noise in order to improve the estimation of speech parameters (col. 2, lines 2-5).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
(571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
March 13, 2021								Abul K. Azad
										Primary Examiner
										Art Unit 2656

	/ABUL K AZAD/           Primary Examiner, Art Unit 2656